          Case 3:20-cv-02731-VC Document 112-2 Filed 05/06/20 Page 1 of 5




         GUSTAVO RAUDALES BANEGAS SHORT-FORM BAIL APPLICATION

Gustavo Emilio Raudales Banegas is detained at Yuba County Jail and suffers from
hypertension, a comorbidity identified by the CDC as a risk factor for severe COVID-19. He also
has a latent tuberculosis infection and anxiety, which may further place him at risk. He is
applying for asylum, withholding, and CAT before the Immigration Court, due to past harm and
a fear of furture harm and torture, should he be removed to Honduras. He has two criminal
convictions. He is Catholic and he has dedicated his time in detention to bible study and is
commited to contuing to work on rehabilitation. He is concerned about his risk of severe harm
from COVID-19 if infected in detention.

    1. Name: Gustavo Emilio Raudales Banegas

    2. Age: 24 years-old

    3. Sex: Male

    4. Primary Language: Spanish

    5. If Hearing, Is An Interpreter Needed? Yes

    6. Detention: Yuba County Jail

    7. Dorm Unit: C

    8. Date of Bond Hearing, If Any: N/A

    9. Outcome of Bond Hearing, If Any: N/A

    10. Length of Time in Detention: 2 months (68 days)

    11. Medical Condition(s) That Put Detainee At Risk:

Hypertension
Mr. Raudales suffers from hypertension. He has had consistently elevated blood pressure
readings which would identify him as Stage 1 or Stage 2 according to established diagnostic
criteria by the American Heart Association (AHA) and the American College of Cardiology
(ACC). 1 Listed below are the most recent reading based on medical records from Yuba County

1 The AHA and AAC define Stage 1 Hypertension as systolic readings of 130-139 mm Hg or diastolic mm Hg of
80-89. The AHA and AAC define Stage 2 Hypertension as systolic readings of 140 mm Hg or higher or diastolic of
90 mm Hg or higher. “2017 ACC/AHA/AAPA/ABC/ACPM/AGS/APhA/ASH/ASPC/NMA/PCNA Guideline for
the Prevention, Detection, Evaluation, and Management of High Blood Pressure in Adults: A Report of the
American College of Cardiology/American Heart Association Task Force on Clinical Practice Guidelines,” J. of
American College of Cardiology 2018;71:e127-e248, May 7, 2018, at https://www.acc.org/latest-in-cardiology/ten-
points-to-remember/2017/11/09/11/41/2017-guideline-for-high-blood-pressure-in-adults. The systolic reading is the
upper number; the diastolic reading is the lower number. A finding that an individual suffers from hypertension does
not require that an individual have elevated readings every time their blood pressure is checked, but requires at least
                                                                             Name: Gustavo Raudales Banegas
                                                                                                          1
          Case 3:20-cv-02731-VC Document 112-2 Filed 05/06/20 Page 2 of 5




Jail that counsel has had acces to (with asterisks around hypertensive readings—one asterisk for
Stage 1 and two asterisks for Stage 2):

        2/28/20           141/96**
        3/02/20           139/98**
        3/09/20           114/72
        3/28/20           140/81**
        4/03/20           129/82*
        4/29/20           138/89*

Hypertension is recognized by the CDC and in various studies 2 as a comorbidity which increases
the risk of severe COVID-19. In its March 30, 2020 “Interim Clinical Guidance for Management
of Patients with Confirmed Coronavirus Disease,” the CDC identified hypertension as among the
“risk factors for severe illness.” 3 The CDC identified that case fatality was seven times higher for
individuals with hypertension than for those with no underlying medical conditions. 4 Aside from
recognizing increased case fatality, the CDC notes that hypertension has been associated with
increased illness severity and adverse outcomes: less than 0.9% case fatality for those without
underlying medical conditions and 6% case fatality for hypertension (the same rate as for chronic
respiratory disease and cancer).” Id.

Latent Tuberculosis Infection
Mr. Raudales has also been diagnosed with latent tuberculosis and is currently taking medication
for this condition. A recent study has shown that this condition is an important risk factor for
severe COVID-19. 5 The study found “tuberculosis history (both of active TB and latent TB) to
be an important risk factor for SARS-CoV-2 infection. Patients with active or latent TB were
more susceptible to SARS-CoV-2, and COVID-19 symptom development and progression were
more rapid and severe.” Id. at 1-2. Specifically, the study found that the comorbidity rate of
COVID-19 and “M. tuberculosis,” the pathogen that causes tuberculosis and is present in
individuals who have latent tuberculosis, was 36.11%, which is higher than many other known

two elevated blood pressure readings. Id. (“Prior to labeling a person with hypertension, it is important to use an
average based on ≥2 readings obtained on ≥2 occasions to estimate the individual’s level of BP.”).
2 See, e.g., Lei Fang et al., “Are Patients with Hypertension and Diabetes Mellitus at Increased Risk for COVID-19

Infection?” The Lancet, Mar. 11, 2020 at https://www.thelancet.com/journals/lanres/article/PIIS2213-
2600(20)30116-8/fulltext; Ying-Ying Zheng et al., “COVID-19 and the Cardiovascular System,” Nature Reviews:
Cardiology, Mar. 5, 2020, at https://wwwnature.com/articles/s41569-020-0360-
5?fbclid=IwAR3w4wcTno9A798v1fuYbALPLUHU5dNsVNVFKDc6GW-6yED2mXcyxrJY7dc (“In one study,
among the patients with severe symptoms of COVID-19, 58% had hypertension. . . According to mortality data
released by the [National Health Commission of China], 35% of patients with SARS-CoV-2 infection had a history
of hypertension.”); Fei Zhou et al., “Clinical Course and Risk Factors for Mortality of Adult Inpatients with
COVID-19 in Wuhan, China: A Retrospective Cohort Study,” The Lancet, Vol. 395, Issue 10229, Mar. 28-Apr. 3,
2020, at https://www.sciencedirect.com/science/article/pii/S0140673620305663 (“Comorbidities were present in
nearly half of patients [hospitalized with a severe form of COVID-19 in one study], with hypertension being the
most common comorbidity”).
3
  https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html.
4
  Id. (citing Novel Coronavirus Pneumonia Emergency Response Epidemiology T. [The epidemiological
characteristics of an outbreak of 2019 novel coronavirus diseases (COVID-19) in China]. Zhonghua Liu Xing Bing
Xue Za Zhi. 2020;41(2):145-151.).
5
  The scientific article “observational case-controlled study of 36 COVID-19 cases from Shenyang, China” is
available for download at https://www.medrxiv.org/content/10.1101/2020.03.10.20033795v1.full.pdf.
                                                                           Name: Gustavo Raudales Banegas
                                                                                                        2
          Case 3:20-cv-02731-VC Document 112-2 Filed 05/06/20 Page 3 of 5




risk factors, including diabetes and hypertension. Id. at 2, 6-7. The study also found that a
significantly higher percentage of individuals with severe symptoms had been infected with M.
Tuberculosis than those with mild or moderate symptoms (78% vs. 22%), which suggests that
co-infection with M. Tuberculosis and COVID-19 tends to lead to “more severe or critical
COVID-19 symptoms.” Id. at 7. Finally, the study shows that M. Tuberculosis infection is
associated with “more rapid development of symptoms,” as patients with M. Tuberculosis were
categorized as severe/critical 3.4 days after initial symptom development whereas, on average,
the development of critical symptoms is reported to occur 9 days after initial symptom onset. Id.

Anxiety
Mr. Raudales suffers from anxiety as diagnosed by Yuba County Jail officials. Dr. Mira Zein,
MD, MPH, concluded that mental health conditions, including anxiety, impact the immune
system, and therefore render those affected at increased risk of developing COVID-19
complications. In an expert declaration, she provided that these mental illnesses “directly
stimulate production of pro-inflammatory cytokines, as well as downregulate cellular immunity
leading to increased risk of acute and prolonged infection, and delayed wound healing. The pro-
inflammatory states found in these mental health disorders leads to a complex feedback in which
inflammation changes brain circuits and neurochemical expression, perpetuating a cycle of
immune dysfunction and mental health symptoms.” 6

Other Medical Issues
In addition to Mr. Raudales’ other health issues, he has experienced unexplained weight loss
while in detention. His BMI on 4/03/20 was 18.8. He also experiences chest pain. Additional
testing is necessary to understand how these conditions may increase his risk of severe COVID-
19.

    12. Attorney Name, Phone, Address and Email:

    Maddie Boyd
    415-758-0605
    555 7th St, San Francisco, CA 94103
    maddie.boyd@sfgov.org

    13. Felony or Misdemeanor Convictions, Including Date and Offense:

Mr. Raudales has two convictions for misdemeanor accessory (CPC § 32), from 2016, and
distribution of heroin, a federal offense from 2020. In 2016, he was sentenced to two days in jail
and three years of probation. The 2020 conviction related to a small amount of drugs: the
underlying incident involved a sale valuing $20. Mr. Raudales was sentenced to time served in
February 2020, and Judge Breyer ordered Mr. Raudales released from U.S. Marshal custody.
However, he was immediately transferred to ICE custody. While in ICE custody, Mr. Raudales



6
  Statement by Dr. Mira Zein, MD, MPH, Clinical Assistant Professor, Consult Liaison Psychiatry, Stanford
University School of Medicine, Department of Psychiatry and Behavioral Sciences, April 6, 2020, available upon
request.

                                                                         Name: Gustavo Raudales Banegas
                                                                                                      3
        Case 3:20-cv-02731-VC Document 112-2 Filed 05/06/20 Page 4 of 5




has consistently participated in bible study and is commited to avoiding any further contact with
law enforcement.

   14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
       Offense:

None.

   15. Scheduled Removal Date, If Any:

None; Mr. Raudales has not yet had a removal hearing.


   16. Family:

While Mr. Raudales does not have immediate family who reside in the United States, he does
have a number of close friends who reside in Oakland, California.

   17. Proposed Custodian and Description of Proposed Release Residence:

Upon release, Mr. Raudales will stay at the United Methodist Church at 1953 Hopkins Street
Berkeley, California 94707. Rev. Stoneking, who is Senior Pastor, has agreed to pick Mr.
Raudales up at Yuba County Jail and house him at the church. Her phone is

The room available for Mr. Raudales at the church is sufficient to allow him to quarantine for 14
days, maintain social distancing, and abide by any conditions the Court may impose. The
congregation will provide Mr. Raudales with food, and he will have access to the church’s
kitchenette. An accompaniment team from the congregation will also visit with him and provide
him with emotional and spiritual support. Mr. Raudales’ attorney, his social worker Carmen
Sanchez, and Rev.Stoneking, will all take steps to ensure that Mr. Raudales complies with the
Court or ICE’s conditions of release.

Mr. Raudales will report to the Probation Office in San Francisco to check in within 72 hours of
his release from ICE custody, as required. His attorney and social worker Carmen Sanchez will
aid him in arriving to the probation office and complying with the conditions of probation.

   18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
       family members, prior employment, etc.):

Prior to his detention, Mr. Raudales lived in the East Bay since early 2016. He has worked in a
variety of jobs, including in restuarants, house painting, and moving.

   19. Employment History:

Mr. Raudales has worked in restaurants, house painting, and moving services between 2016 and
2019.

   20. Other Information Relevant to Bail Determination:
                                                               Name: Gustavo Raudales Banegas
                                                                                            4
        Case 3:20-cv-02731-VC Document 112-2 Filed 05/06/20 Page 5 of 5




Mr. Raudales is a devout Catholic and is an only child to his mother, who lives in Honduras. His
father was murdered when Mr. Raudales was very young. Mr. Raudales was also the victim of a
violent assault in Mexico when he was about 19 years old and has not fully recoved from the
trauma related to that incident. His social worker, Carmen Sanchez, is in the process of looking
for additional mental health support services for him.

Mr. Raudales is highly motivated to comply with any and all requirements set forth by ICE, the
Court, and/or the Immigration Court, in order to avoid extreme harm upon removal to Honduras.

Mr. Raudales is further motivated given his heightened risk should he contract the virus, since he
suffers from chronic conditions which place him at high risk for severe COVID-19.

   21. Available upon request from the Court (check all that are applicable, but that is not
       a substitute for answering the above questions):

       _X Medical records
       ___ Rap sheet
       ___ I-213
       ___ Letter from proposed custodian
       ___ Bond hearing decision and/or transcript


All information in this application is accurate based on information and belief. This application
was prepared using information provided by Mr. Raudales’ immigration counsel, Ms. Maddie
Boyd at the San Francisco Office of the Public Defender.

In preparing this application, class counsel also reviewed the sentencing memoranda and release
order from Mr. Raudales’ federal offense.


Respectfully submitted,
s/Genna Beier
Genna Beier




                                                                Name: Gustavo Raudales Banegas
                                                                                             5
